                   Case 5:18-cv-00092-R Document 31 Filed 01/03/19 Page 1 of 1
                             THE UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF OKLAHOMA


QUENTIN T. GATES,                                     )
                                                      )
                        Plaintiff(s)                  )
                                                      )
                                                      )
vs.                                                   )       Case No. CIV-18-0092-R
                                                      )
CBH OF NORMAN OPERATIN LLC.,                          )
ET AL.,                                               )
               Defendant(s)



                                       ADMINISTRATIVE CLOSING ORDER


       On the representations from counsel for both sides that the parties have reached a settlement and

compromise, it is ordered that the Clerk administratively terminate this action in her records without prejudice

to the rights of the parties to reopen the proceeding for good cause shown, for the entry of any stipulation or

order, or for any other purpose required to obtain a final determination of the litigation.

       If the parties have not reopened this case within (30) days of this date for the purpose of dismissal

pursuant to the settlement compromise, Plaintiff’s action shall be deemed to be dismissed.

       IT IS SO ORDERED this 3rd day of January, 2019.
